Order affirmed, with costs. Memorandum: Since plaintiff did not appeal from the order of June 24,1935, denying motion for a new trial on the minutes on aU the grounds stated in section 549 of the Civil Practice Act, and did not appeal from the judgment entered on the verdict, we cannot consider the motion, which resulted in the order appealed from, as more than a motion for a new trial on the ground of newly-discovered evidence. The affidavits in support of the motion faU far short of showing any newly-discovered evidence *822of relevancy or importance, such as would be likely to change the result. All concur. (The order denies a motion for a new trial in an action for damages for personal injuries sustained by fall on deck of a boat.) Present —■ Sears, P. J., Edgcomb, Thompson, Crosby and Cunningham, JJ.